     Case 1:11-cv-00691-LAK-RWL Document 2121 Filed 10/30/18 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

 -------------------------------------
                                                         x
 CHEVRON CORPORATION,                                    :
                                                         :
                        Plaintiff,                       :
          v.                                             :
                                                           11 Civ. 0691 (LAK)
                                                         :
 STEVEN DONZIGER, et al.,                                :
                                                         :
                                                         :
                Defendants.                              x
 -------------------------------------

     DECLARATION OF ANNE CHAMPION IN SUPPORT OF CHEVRON
CORPORATION’S BRIEF IN SUPPORT OF ITS PROPOSED FORENSIC PROTOCOL

         I, ANNE CHAMPION, hereby declare under penalty of perjury pursuant to 28 U.S.C.

§ 1746, that the following is true and correct:

         1.    I am an attorney licensed to practice law in the State of New York and before this

Court. I am a partner in the law firm of Gibson, Dunn & Crutcher LLP, and I am counsel for

Chevron Corporation (“Chevron”) in the above-captioned matter. I am personally familiar with

the facts set forth herein, unless the context indicates otherwise. I make this declaration in support

of Chevron’s Motion to Adopt Its Protocol to Search and Image Donziger’s Electronic Devices.

         2.    Attached to this declaration as Exhibit 1 is a true and correct copy of an email dated

November 6, 2017 from Aaron Marr Page to Steven Donziger and others and bearing Bates

numbers MKS-0000090–0094.            The email discusses the impending meeting with Elliott

Management and Donziger instructs everyone on the email chain to “delete all emails related to

this.”

         3.    Attached to this declaration as Exhibit 2 are excerpts from a true and correct copy

of the transcript of the deposition of Steven Donziger on June 25, 2018.
     Case 1:11-cv-00691-LAK-RWL Document 2121 Filed 10/30/18 Page 2 of 4




       4.     Attached to this declaration as Exhibit 3 is a true and correct copy of an email chain

dated January 31, 2018 between Katie Sullivan and John van Merkensteijn, produced by Mr. van

Merkensteijn and bearing Bates numbers JVM 006399–407. Sullivan writes that Donziger “likes

to communicate on WhatsApp.”

       5.     Attached to this declaration as Exhibit 4 is a true and correct copy of a document

and a certified translation thereof, titled “DURABLE INTERNATIONAL POWER OF

ATTORNEY        and   AGREEMENT          FOR     THE     CONTINUOUS          INVESTMENT         OF

PROFESSIONAL SERVICES,” dated November 1, 2017, between Steven Donziger and the

Amazon Defense Front (FDA), produced by S. Donziger and bearing Bates numbers DONZPJD-

0000019–27. Under the agreement, the FDA “irrevocably acknowledges, confirms and undertakes

to support Mr. DONZIGER’S existing contractual INTEREST . . . and/or hereby grants Mr.

DONZIGER an INTEREST in his own right equal to his existing contractual interest.”

       6.     Attached to this declaration as Exhibit 5 are excerpts from a true and correct copy

of the transcript of the Contempt Hearing on May 8, 2018.

       7.     Attached to this declaration as Exhibit 6 is a true and correct copy of an email chain

dated December 22, 2018 between John van Merkensteijn and Dr. David Zelman, produced by

Mr. van Merkensteijn and bearing Bates numbers JVM 011236–37. Dr. Zelman forwards a

December 21, 2018, email from Donziger wherein Donziger offered Dr. Zelman a portion of his

interest in the Ecuadorian Judgment in return for $14,000 of “consulting services” meant “to

develop “Donziger’s professional capacities.”

       8.     Attached to this declaration as Exhibit 7 is a true and correct copy of an email chain

dated September 9, 2016 between Steven Donziger and John van Merkensteijn, produced by Mr.

van Merkensteijn and bearing Bates number JVM 003447, in which Donziger asks van

Merkensteijn to “send an instruction to Alan Lenczner, via email, that 50% of the investor funds

                                                2
     Case 1:11-cv-00691-LAK-RWL Document 2121 Filed 10/30/18 Page 3 of 4




under the Agreement received by his law firm are to be forwarded [to] Steven R. Donziger for

expenses related to the Ecuador.”

       9.      Attached to this declaration as Exhibit 8 is a true and correct copy of an email dated

December 17, 2016 from Steven Donziger to John van Merkensteijn, produced by Mr. van

Merkensteijn and bearing Bates number JVM 003276, in which Donziger asks van Merkensteijn

to send an instruction to Alan Lenczner asking that Lenczner “allocate $65,000 of the $95,000

investment from ENTITY to the law firm of Steven Donziger for expenses related to work on the

Ecuador environmental case against Chevron.”

       10.     Attached to this declaration as Exhibit 9 is a true and correct copy of a document

produced by Marie K. Sullivan and bearing Bates numbers MKS-0006682–6686. Beginning at

MKS-0006685 is a letter from Alan Lenczner to Steven Donziger dated November 11, 2016

summarizing investment agreements, monies received by the Lenczner firm pursuant to those

agreements and monies remitted to Donziger out of those funds.

       11.     Attached to this declaration as Exhibit 10 is a true and correct copy of an email

dated December 7, 2016 from Michael Ben-Jacob (Kaye Scholer LLP), counsel to John van

Merkensteijn, to Alan Lenczner, copying van Merkensteijn and Steven Donziger, produced by Mr.

van Merkensteijn and bearing Bates number JVM 002498. Ben-Jacob writes, “This confirms that

Steven is authorized to give instructions to you regarding the allocation and disbursement of funds

to counsel to pay legal fees.”

       12.     Attached to this declaration as Exhibit 11 is a true and correct copy of an email

chain dated July 27, 2017 between John van Merkensteijn and Steven Donziger, produced by Mr.

van Merkensteijn and bearing Bates numbers JVM 011444–45. Donziger refers to a potential

investor as “Mr. Brussels.”




                                                 3
     Case 1:11-cv-00691-LAK-RWL Document 2121 Filed 10/30/18 Page 4 of 4




       13.     Attached to this declaration as Exhibit 12 is a true and correct copy of an email

chain dated August 26, 2017 between John van Merkensteijn and Steven Donziger, produced by

Mr. van Merkensteijn and bearing Bates number JVM 009414. Donziger refers to a potential

investor as “hong kong guy.”

       14.     Attached to this declaration as Exhibit 13 is a true and correct copy of an email

chain dated July 26, 2017 between John van Merkensteijn and Steven Donziger, copying Ian

Watson, produced by Mr. van Merkensteijn and bearing Bates number JVM 011443. Donziger

refers to a potential investor as “Hong Kong person.”

       15.     Attached to this declaration as Exhibit 14 is a true and correct copy of an email

dated December 19, 2017 from John van Merkensteijn to Bill Twist, produced by Mr. van

Merkensteijn and bearing Bates number JVM 008424. van Merkensteijn tells Twist that using

Bitcoin “could be useful for investors in the Chevron litigation so that their names would not be

disclosed.”

       16.     Attached to this declaration as Exhibit 15 is a true and correct copy of an email

chain dated December 19, 2017 between John van Merkensteijn and Bill Twist, produced by Mr.

van Merkensteijn and bearing Bates number JVM 011498. Twist writes that the purpose of using

Bitcoin would be to “shield investor’s identity.”

       17.     Attached to this declaration as Exhibit 16 is a true and correct copy of an email

chain dated October 25, 2018 between Steven Donziger, Anne Champion and Andrea Neuman.

Donziger fails to respond to Chevron’s counsel’s question of whether he has disposed of any

Devices.

       Executed on this 29th day of October, 2018 at New York, New York.

                                                                /s/ Anne Champion
                                                                    Anne Champion


                                                    4
